Citation Nr: 1412633	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  08-27 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a sciatic nerve condition of the bilateral lower extremities.   


REPRESENTATION

Appellant represented by:	David S. Russotto, Attorney at Law


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran had active military service from March 1990 to March 1994.

This matter comes to the Board of Veterans' Appeals (Board) from November 2007 and July 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

A videoconference hearing before the Board was scheduled to occur on September 16, 2013.  However, via an August 2013 written communication, the Veteran, through his attorney, withdrew his request for a hearing before the Board.

The issue of entitlement to a total disability evaluation based upon individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Informal Hearing Presentation, February 2014.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  It has been shown by competent and probative evidence to at least equipoise that the Veteran incurred a back disability in service.  

2.  It has been shown by competent and probative evidence that the Veteran has a sciatic nerve condition of the bilateral lower extremities attributable to his low back disability.  


CONCLUSIONS OF LAW

1.  Service connection for a back disability is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  Service connection for a sciatic nerve condition of the bilateral lower extremities is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcome detailed below as to reopening of the Veteran's claims, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has chronically worsened the nonservice-connected disability for which service connection is sought.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran relates a history of low back problems in and since service.  His service treatment records document complaints of low back pain with referral to physical therapy, as well as facet syndrome.  See October 1990 service treatment records.  Subsequent service records refer to complaints of back pain, although the Veteran's spine and musculoskeletal system were normal at separation.  See January 1994 Report of Medical Examination.  Upon separation, the Veteran initially acknowledged recurrent back pain, but later changed his history to deny any such history.  See January 1994 Report of Medical History.  The Veteran, through his attorney, has explained that the Veteran changed his response in order to not hold up his discharge.  

A February 2000 private medical record documents a complaint of back pain on and off for 2 months that "was not bad," as well as a complaint of severe pain 2 weeks prior after the Veteran lifted something and felt something give way (although prior medical records do document complaints of back pain).  At this time, the Veteran also complained of pain radiating to both legs.  MRI at this time showed a large herniated disc at L5-S1 with nerve root and thecal sac compression, as well as cauda equinal compression.  The Veteran underwent a lumbar discectomy at this time, with notable numbness in the legs postoperatively. 

In furtherance of substantiating his claim, the Veteran has submitted several personal statements.  These statements relate a history of in-service observed back pain stemming from heavy lifting in service.  See e.g. October 2006 letter from D.G.Q.

In August 2007, the Veteran was afforded a VA examination.  At this time, the Veteran related a history of frequent heavy lifting in service, as well as a history of pain in the low back therein.  He outlined the history of injury to the low back in 2000, as well as a subsequent incidence of herniation and surgery in 2006.  The Veteran also complained of symptoms in the buttocks and legs at this time.  The examiner examined the Veteran and reviewed the claims file, but ultimately rendered a negative etiological opinion, concluding that the Veteran's low back condition was not caused by service.  In this regard, the examiner explained that the Veteran had clearly experienced an acute injury post-service in 2000 that caused herniation of a disc in the lumbar spine.  

Of record is a June 2012 letter from S.P., M.D.  In the letter, Dr. P. relates that he had reviewed affidavits and medical information provided by the Veteran and that he felt that it "seem[ed] fairly clear that [the Veteran's low back] problem is likely caused by the described duties" the Veteran performed in service.  He explained that injuries to the back of this nature inherently lead to such issues as recurrent or chronic back pain, degenerative disc disease and osteoarthritis, which the Veteran was experiencing.  

In furtherance of substantiating his claim, the Veteran submitted another medical opinion from Dr. P. dated in January 2014.  In the letter. Dr. P explained that he had reviewed the entire claims file, noting the aforementioned history of complaints of back pain in service in October 1990.  Dr. P. explained that given the nature of the Veteran's duties in service that he was subjected to frequent episodes of lifting, usage of heavy machinery and the carrying of objects of substantial size.  He explained that these "are much more likely causative events" for the Veteran's low back pain and parasthesias of his leg.  He reasoned that because the Veteran had no complaints of back pain prior to service, that the in-service events were at least as likely as not the initial incident of back complaints from which he has suffered.  He noted that most back symptoms did not fit precisely with a timing of lifting or moving a heavy object, but "not infrequently" manifested after repeated insults as the result of movements over time.  He noted that the Veteran experienced permanent numbness of the lower legs and feet bilaterally, which had remained unchanged.  

Entitlement to service connection for a low back disability is warranted.  The Veteran has competently identified symptomatology of his low back in and since service, which he did not have prior thereto.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  His service treatment records document back pain and facet symptoms.  Moreover, although the August 2007 VA examiner rendered a negative etiological opinion, the Veteran clearly had back pain prior to the 2000 workplace injury.  The June 2012 and January 2014 opinions take this into account, and are also based upon a review of the record.  These private opinions indicate to at least equipoise that the Veteran incurred a low back disability in service stemming from repeated heavy lifting.  Thus, in resolving any doubt in the Veteran's favor, entitlement to service connection for a back disability is granted.  Gilbert, supra. 

The Veteran is also claiming entitlement to service connection for a sciatic nerve condition of the bilateral lower extremities.  As outlined herein above, the Veteran clearly has a sciatic condition of each leg that medical evidence has related to his now service-connected back disability.  Thus, the claim is substantiated on a secondary basis.  38 C.F.R. § 3.310.


ORDER

Entitlement to service connection for a back disability is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to service connection for a sciatic nerve condition of the bilateral lower extremities is granted, subject to the laws and regulations governing the award of monetary benefits.   




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


